Opinion of the Court by
Judge. Peters :
Appellee took the horse from Armstrong in obedience to the command of his superior officer and delivered him to the officer to whom he was ordered to deliver him, and he was, as the evidence conduces to show, put into the service of the government.
We are not, therefore, prepared to say that appellee by the execution of an order of his superior officer in precisely the manner he was commanded to. do thereby subjected himself to a criminal or penal prosecution.
Whether or not he would be responsible in a civil action to the party who was deprived of his property by him, although he did it in obedience to orders, is a question not now before us and about which we express no ojtinion.
The judgment of the court below is, therefore, affirmed.